Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 are currently pending and are presented for examination on the merits.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8/11/2022 was filed before the filing of a first office action on the merits.  As such, the submission is in compliance with the provisions of 37 CFR 1.97.   Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
As per the independent claims, reverse the order of the initial “the insight” with “an insight” so as to clarify antecedent basis.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101, because they recite non-patentable subject matter under the 2019 PEG, October update.  The claimed invention is directed to a judicial exception (e.g., an abstract idea, etc.) without practical application or significantly more.    
More particularly, when considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.  Broad categories of abstract ideas include fundamental economic practices, certain methods of organizing human activities, an idea itself, and mathematical relationships/formulas. See, generally Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. __ (2014) (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc.,132 S. Ct. 1289, 1294, 1297-98 (2012)); Federal Register notice titled 2014 Interim Guidance on Patent Subject Matter Eligibility (79 FR 74618), which is found at: http:// www. gpo.gov/fdsys/pkg/FR-2014-12-16/pdf/2014-29414.pdf; 2015 Update to the Interim Guidance; the 2019 Revised Patent Subject Matter Eligibility Guidance, Fed. Reg., Vol. 84, No. 4, January 7, 2019; and associated Office memoranda.
Under the 2019 PEG, step 2a-prong 1, Claims 1-20 recite a judicial exception(s), including a method of organizing human activity (e.g. fundamental economic principle).  More particularly, the entirety of the method steps are directed towards processing information, obtaining feedback and information, using feedback as input, and determining outcomes.  These are a long standing commercial practices previously performed by the human brain.  As such, the inventions include an abstract idea under the 2019 PEG, and Alice Corporation.  Under step 2a-prong 2, the claims fail to recite a practical application of the exception, because the extraneous limitations (e.g., the structure) merely add insignificant extra-solution activity to the judicial exception (MPEP 2106.05(g), generally link the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05(h)), e.g., business rules, payroll, etc., and/or generally instruct an artisan to apply it (the method) across generic computing technology.  A claim does not cease to be abstract for section 101 purposes simply because the claim confines the abstract idea to a particular technological environment in order to effectuate a real-world benefit. See Alice, 573 U.S. at 222; BSG Tech LLC v. BuySeasons, Inc., 899 F.3d 1281, 1287 (Fed. Cir. 2018); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1353 (Fed. Cir. 2014).  “[I]t is not enough, however, to merely improve a fundamental practice or abstract process by invoking a computer merely as a tool.” Customedia Techs., LLC v. Dish Network Corp., 951 F.3d 1359, 1364 (Fed. Cir. 2020) (citations omitted).  More particularly, the claims fail to recite an improvement to the functioning of a computer or technology (under MPEP § 2106.05(a)), the use of a particular machine (under § 2106.05(b)), effect a transformation or reduction of a particular article (§ 2106.05(c)), or apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment (§ 2106.05(e)).  
Under part 2b, the additional elements offered by the dependent claims (e.g., a computer system, processor, serverless computing system, machine learning algorithm, etc.) either further delineate the abstract idea, recite insignificant extra-solution activity, or instruct the artisan to apply it (the abstract idea) across generic computing technology.  The claims as a whole, do not amount to significantly more than the abstract idea itself.  This is because no one claim effects an improvement to another technology or technical field, an improvement to the functioning of a computer itself, or move beyond a general link of the use of the abstract idea to a particular technological environment.  Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually.  Under Alice, merely applying or executing the abstract idea on one or more generic computer system (e.g., a computer system comprising a generic database; a generic element (NIC) for providing website access, etc.; a generic element for receiving user input; and a generic display on the computer, in any of their forms) to carry out the abstract idea more efficiently fails to cure patent ineligibility.  See, e.g., Content Extraction, 776 F.3d at 1347 (claims reciting a “scanner” are nevertheless directed to an abstract idea); Mortg. Grader, Inc. v. First Choice Loan Serv. Inc., 811 F.3d 1314, 1324–25 (Fed. Cir. 2016) (claims reciting an “interface,” “network,” and a “database” are nevertheless directed to an abstract idea).  
Courts have recognized the following computer functions to be well‐understood, routine, and conventional functions when they are claimed in a merely generic manner: performing repetitive calculations, receiving, processing, and storing data, electronically scanning or extracting data from a physical document, electronic recordkeeping, automating mental tasks, and receiving or transmitting data over a network, e.g., using the Internet to gather data, MPEP 2106.05(d), wherein the italicized tasks are particularly germane to the instant invention.

Claims 8, 9, 13, and 14 are further rejected under § 101 for being drawn towards all computer readable medium.  That is to say, these claims are not limited to “non-transitory computer readable medium,” and therefore, include transitory signals.  When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2. 

Claim Rejections - 35 USC § 112, ¶ 1
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. In particular, Claims 10, and 11 lack antecedent basis, in that they recite “the non-transitory computer-readable storage medium,” when Claim 8 did not include the term “non-transitory.”  Claim 12 depends from Claim 11 and is likewise rejected.  Appropriate correction is required.        
 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1-5, 8-12 and 15-19 are rejected under 35 U.S. C. §102(a)(1) as being anticipated by US 2020/0019893 A1 to Accenture Global Solutions Limited (hereinafter “Accenture”).
As to claim 1, Accenture teaches a method comprising: receiving, at a computer system, a notification ·regarding an occurrence of an event (claim 13 - "generating an alert about a particular future event associated with the one or more preventative solutions; and providing the alert to one or more client devices"); formatting, via a processor within the computer system, the event into a predefined format, resulting in a formatted event item (para [0019] - "the prevention platform may process the real-time information, the historical information, and/or other related information (e.g., information obtained from a crawl of the Internet, from a scan of internal or external documents, from a scan of domain experts knowledge, and/or the like) to generate processed data or transformed data in different formats, domains, and/or feature spaces"); inserting, via the processor, the formatted event item into a serverless computing instance, resulting in a serverless instance for the event (para [0012], [0050] - "platform on computational clouds (such as Amazon AWS, Microsoft Azure, Google Cloud, etc.) receives real-time information, historical information, and/or related information associated with a product, a service, or related procedures, and processes the information to generate processed information"); inserting , via the processor, additional details associated with the event into the serverless instance for the event, resulting in a modified serverless instance for the event (para [0012], [0050] - "Based on the processed information, the platform may generate or extract features, and may utilize artificial intelligence (e.g., machine learning, data mining, and/or the like) and loT to determine a future event (when, where, who, what, why, how), a real preventative solution, an effective service, and actual solutions with dynamic priorities. Furthermore, the preventative diagnosis and solution determination platform may use an artificial intelligence model with extracted entity information of the processed information to generate an intelligent dialog and service platform, and may perform a preventative solution based on priorities and via the intelligent dialog and service platform"); transmitting, from the computer system to a serverless computing system, a request to execute the modified serverless instance for the event, wherein execution by the serverless computing system of the modified serverless instance comprises: selecting a machine learning algorithm from a plurality of machine learning algorithms within the serverless computing system based on a type of the event (para [0012], [0020]-[0021] - "the platform may generate or extract features, and may utilize artificial intelligence (e.g., machine learning, data mining, and/or the like)"; "the artificial intelligence model may include one or more of a lasso regression model, a random forest model, a support vector machine model, an artificial neural network model, a data mining model, a frequent rule mining model, a pattern discovery model, and/or the like"; "the prevention platform may train or generate an artificial intelligence model based upon real time information, live streaming information, monitoring information , and historical information (e.g., training information) to predict future events or operational request volume and/or time windows, to diagnose potential service failures reasons ahead of time, and to determine preventative solutions"); selecting a set of business rules from a plurality of business rules (para [0020], [0022], [0027], [0093]-[0094] - "frequent rule mining model"; "the prevention platform may store the information associated with preventative solutions as an IF-THEN rules-based system"; "utilizing the feature set with the trained models and Al models take generated feature sets as input and rank priorities for preventative solutions"); modifying execution of the machine learning algorithm based on a comparison of the set of business rules and the additional details, resulting in a modified machine learning algorithm (para [0012], [0020]-[0021] - "the preventative diagnosis and solution determination platform may use an artificial intelligence model with extracted entity information of the processed information to generate an intelligent dialog and service platform, and may perform a preventative solution based on priorities and via the intelligent dialog and service platform"; "prevention platform may continuously update the trained model, artificial intelligence model, and information simultaneously by incremental learning, reinforcement learning, and online learning. In some implementations, the prevention platform may periodically update the artificial intelligence model. The prevention platform may repeat th is procedure until correct predictions are generated"); and executing the modified machine learning algorithm using the additional details, resulting in the insight; receiving, at the computer system from the serverless computing system, an •insight regarding the event (para [0012], [0020]-[0021] - "preventative diagnosis and solution determination platform may cause a solution to be performed to resolve a future event associated with the preventative solution , may monitor the solution of future event"); and displaying, via a display of the computer system, the insight (para [0012] - "and may generate a visualization in different formats with respect to the solution"). 
As to claim 2, Accenture further teaches wherein the displaying of the insight further comprises: executing, via the processor, a reinforcement learning algorithm on the insight, resulting in display parameters (para [0012]. [0019]-[0022], [0042]); contextually formatting, via the processor, the insight based on the display parameters, resulting in a contextual formation, such that the display of the insight occurs according to the contextual formation (para [0012], (0019]-[0022], [0042]). 
As to claim 3, Accenture further teaches further comprising: identifying, via the processor, the event based on natural language processing of at least one of audio and text from a user (para [0019], (0083]).
As to claim 4, Accenture further teaches further comprising: identifying, via the processor, the event based on execution of a human capital activity (para [0022]-(0023], (0096], (0113] - "service events (e.g., service outages, service facilities failures, bill payments, and/or the like.)"; "a future event associated with a service (e.g., a service outage, an issuance of a bill for the service, maintaining equipment used to provide the service, and/or the like), a future event associated with particular customers (e.g., a price increase ·for a product or a service, a past due bill, and/or the like), and/or the like"; "payment methodologies"). 
As to claim 5, Accenture further teaches wherein the human capital activity comprises payroll processing (para [0022]-(0023], [0096], [0113]). 
As to claim 8, Accenture teaches a system comprising: a processor; and a computer-readable storage medium having instructions stored which, when executed by the processor, cause the processor to perform operations (claim 15 - "computer-readable medium storing instructions, the instructions comprising: one or more instructions that, when executed by one or more processors") comprising: receiving, at a computer system, a notification regarding an occurrence of an event (claim 13); formatting , via a processor within the computer system, the event into a predefined format, resulting in a formatted event item (para [0019]); inserting, via the processor, the formatted event item into a serverless computing instance, resulting in a serverless instance for the event (para [0012], (0050]); inserting, via the processor, additional details associated with the event into the serverless instance for the event, resulting in a modified serverless instance for the event (para [0012], (0050]); transmitting, from the computer system to a serverless computing system, a request to execute the modified serverless instance for the event, wherein execution by the serverless computing system of the modified serverless instance comprises: selecting a machine learning algorithm from a plurality of machine learning algorithms within the serverless computing system based on a type of the event (para [0012], [0020-21]); selecting a set of business rules from a plurality of business rules (para [0020], [0022], [0027], [0093-94]); modifying execution of the machine learning algorithm based on a comparison of the set of business rules and the additional details, resulting in a modified machine learning algorithm (para [0012], [0020-21]); and executing the modified machine learning algorithm using the additional details, resulting in the insight (para [0012], [0020-21]); receiving, at the computer system from the serverless computing system, an insight regarding the event (para [0012], [0020-21]); and displaying, via a display of the computer system, the insight (para [0012]). 
As to claim 9, Accenture further teaches wherein the displaying of the insight further comprises: executing, via the processor, a reinforcement learning algorithm on the insight, resulting in display parameters (para [0012], [0019-22], [0042]); contextually formatting, via the processor, the insight based on the display parameters, resulting in a contextual formation, such that the display of the insight occurs according to the contextual formation (para [0012], [0019-22], (0042]).
As to claim 10, Accenture further teaches the non-transitory computer-readable storage medium storing additional instructions which, when executed by the processor, cause the processor to perform operations comprising: identifying, via the processor, the event based on natural language processing of at least one of audio and text from a user (para [0019], [0083]). 
As to claim 11, Accenture further teaches the non-transitory computer-readable storage medium storing additional instructions which, when executed by the processor, cause the processor to perform operations comprising: identifying, via the processor, the event based on execution of a human capital activity (para [0022-23], [0096], [0113]).
As to claim 12, Accenture further teaches wherein the human capital activity comprises payroll processing (para [0022-23], [0096], [0113]). 
As to claim 15, Accenture teaches a non-transitory computer-readable storage medium having instructions stored which, when executed by a processor, cause the processor to perform operations comprising: receiving, at a ·computer system, a notification regarding an occurrence of an event (claim 13); formatting , via a processor within the computer system, the event into a predefined format, resulting in a formatted event item (para [0019]); inserting, via the processor, the formatted event item into a serverless computing instance, resulting in a serverless instance for the event (para [0012], [00501); inserting, via the processor, additional details associated with the event into the serverless instance for the event, resulting in a modified serverless instance for the event (para [0012], [0050]); transmitting, from the computer system to a serverless computing system, a request to execute the modified serverless instance for the event, wherein execution by the serverless computing system of the modified serverless instance comprises: selecting a machine learning algorithm from a plurality of machine learning algorithms within the serverless computing system based on a type of the event (para [0012], [0020-21]); selecting a set of business rules from a plurality of business rules (para [0020], [0022], [0027], [0093-94]); modifying execution of the machine learning algorithm based on a comparison of the set of business rules and the additional details, resulting in a modified machine learning algorithm (para [0012], [0020-21]); and executing the modified machine learning algorithm using the additional details, resulting in the insight (para [0012], [0020-21]); receiving, at the computer system from the serverless computing system, an insight regarding the event (para [0012], [0020-21]); and displaying, via a display of the computer system, the insight (para [0012]). 
As to claim 16, Accenture further teaches wherein the displaying of the insight further comprises: executing, via the processor, a reinforcement learning algorithm on the insight, resulting in display parameters (para [0012], [0019-22], [0042]); contextually formatting, via the processor, the insight based on the display parameters, resulting in a contextual formation, such that the display of the insight occurs according to the contextual formation (para [0012], [0019-22]; [0042]). 
As to claim 17, Accenture further teaches having additional instructions which, when executed by the processor, cause the processor to perform operations comprising: identifying, via the processor, the event based on natural language processing of at least one of audio and text from a user (para [0019], [0083]). 
As to claim 18, Accenture further teaches having additional instructions which, when executed by the processor, cause the processor to perform operations comprising: identifying, via the processor, the event based on execution of a human capital activity (para [0022-23], [0096], [0113]).
As to claim 19, Accenture further teaches wherein the human capital activity comprises payroll processing (para [0022-23], [0096], [0113]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. 	Determining the scope and contents of the prior art.
b. 	Ascertaining the differences between the prior art and the claims at issue.
c. 	Resolving the level of ordinary skill in the pertinent art.
d. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
	
Claims 6-7, 13-14 and 20 is rejected under § 103 as being unpatentable over Accenture in view of US 2019/0356736 A1 to Pure Storage, Inc. (hereinafter 'Pure Storage').
As to claim 6, Accenture further teaches wherein the execution by the serverless computing system of the modified serverless instance further comprises: via the processor, the modified machine learning algorithm into an format, resulting in a modified machine learning algorithm, wherein the modified machine learning algorithm executed by the serverless computing system is the modified machine learning algorithm (para [0012], [0019]-[00231), but does not explicitly teach compressing, ONNX (Open Neural Network Exchange), compressed. 
However, Pure Storage does teach compressing, ONNX (Open Neural Network Exchange), compressed (para [0028], [0082], [0175] - "compressing data"; "layouts incorporate multiple redundancy schemes, compression formats and index algorithms"; "storage systems may make use of tools like ONXX or other open neural network exchange formats that make it easier to transfer models written in different Al frameworks"). It would have been obvious to one of ordinary skill in the art to utilize compressing, ONNX (Open Neural Network Exchange), compressed as taught by Pure Storage in order to provide preventative diagnosis prediction and solution determination systems and methods as taught by Accenture capable of improved data and model efficiency and standardization. 
As to claim 7, Pure Storage further teaches wherein the serverless computing system has a maximum data size of instances which can be executed (para [0074-75], [0140-43], [0182]). 
As to claim 13, Accenture further teaches wherein the execution by the serverless computing system of the modified serverless instance further comprises: via the processor, the modified machine learning algorithm into an format, resulting in a modified machine learning algorithm, wherein the modified machine learning algorithm executed by the serverless computing system is the modified machine learning algorithm (para [0012], [0019-23]), but does not explicitly teach compressing, ONNX (Open Neural Network Exchange), compressed. 
However, Pure Storage does teach compressing, ONNX (Open Neural Network Exchange), compressed (para [0028], [0082], [0175]). It would have been obvious to one of ordinary skill in the art to utilize compressing, ONNX (Open Neural Network Exchange), compressed as taught by Pure Storage in order to provide preventative diagnosis prediction and solution determination systems and methods as taught by Accenture capable of improved data and model efficiency and standardization. 
As to claim 14, Pure Storage further teaches wherein the serverless computing system has a maximum data size of instances which can be executed (para [0074-75], [0140-43], [0182]). 
As to claim 20, Accenture further teaches wherein the execution by the serverless computing system of the modified serverless instance further comprises: via the processor, the modified machine learning algorithm into an format, resulting in a modified machine learning algorithm, wherein the modified machine learning algorithm executed by the serverless computing system is the modified machine learning algorithm (para [0012], [0019-23]), but does not explicitly teach compressing, ONNX (Open Neural Network Exchange), compressed. However, Pure Storage does teach compressing, ONNX (Open Neural Network Exchange), compressed (para [0028], [0082], [0175]). It would have been obvious to one of ordinary skill in the art to utilize compressing, ONNX (Open Neural Network Exchange), compressed as taught by Pure Storage in order to provide preventative diagnosis prediction and solution determination systems and methods as taught by Accenture capable of improved data and model efficiency and standardization. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J JACOB whose telephone number is (571)270-3082.  The examiner can normally be reached on M-F 8:00-5:00, alternating Fri. off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 5712728105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM J JACOB/Examiner, Art Unit 3696